Citation Nr: 1501356	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service-connection for a heart disability, claimed as ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister-in-law


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board has recharacterized the Veteran's service connection claim for ischemic heart disease more broadly as any heart disability to include ischemic heart disease.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

In March 2014, the Veteran and his sister-in-law testified at a hearing before the undersigned Veterans Law Judge.  The transcript of which is associated with the record.  At the March 2014 hearing, the Veteran submitted additional evidence and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  In April 2014, the Veteran submitted duplicative evidence and again waived review by the AOJ.  However, additional VA treatment records, most recently dated in November 2014 have been associated with the electronic record since the most recent, November 2103, supplement statement of the case.  As the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The appeal is REMANDED to the Agency of AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was provided with a VA ischemic heart disease examination in March 2011; however, the Board finds that the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the March 2011 VA examination report did not provide an adequate nexus opinion for the clinical findings or reconcile all the evidence of record.  The March 2011 VA examiner noted a 2008 diagnosis of sick sinus syndrome, a 2010 diagnosis of atrial fibrillation, a 2008 diagnosis of high grade second degree atrioventricular block, and a 2008 diagnosis of patent formen ovale.  The March 2011 VA examiner stated that the four cardiac diagnoses are not caused by or related to ischemic heart disease.  However, the VA examiner did not provide any rationale supporting the opinion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record, which was not provided here.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The March 2011 VA examiner also noted atypical chest pain which was negative for myocardial ischemia based upon an earlier nuclear stress test.  However, the March 2011 VA examiner did not address all diagnoses of record, specifically a November 2006 VA treatment record which noted a discharge diagnosis of transient ischemic attack and a June 2008 VA treatment record which also noted transient ischemic attack.  A subsequent November 2014 VA medical record also indicated a previous medical history/active problem of occlusion and stenosis of carotid artery with cerebral infarction and cerebrovascular accident (CVA).

Additionally, although the Veteran may have heart related diagnoses that are not a recognized disability that may be presumptively associated with exposure to herbicide agents, a Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure on a nonpresumptive direct-incurrence basis, or to alternatively show entitlement to service connection due to any other event in service.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board notes a September 2013 VA treatment reported there was little doubt that the Veteran's prostate problems were related to Agent Orange exposure and possibly his cardiac problems were also related.  The same physician, in December 2012 and March 2014 VA medical letters, linked the Veteran's cardiac problems to in-service Agent Orange exposure.  However, these letters did not provide an adequate rationale for such nor did they identify the cardiac disabilities in sufficient detail.  However, the Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  Thus, the Board finds the March 2011 VA examination is inadequate as it does not address all the diagnoses of record, including on the basis of herbicide exposure.  Therefore, the Board finds that it necessary to remand this claim to schedule the Veteran for another VA examination and to request an etiological opinion to include consideration of exposure to herbicide agents by the prospective examiner.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In a December 2014 rating decision, the AOJ referred to evidence which is not in the claims file or electronic file.  Specifically this evidence included a December 2013 application for benefits.  It appears that a temporary file was created and maintained at the AOJ in an effort to expeditiously process additional claims filed by the Veteran during the pendency of the present appeal.  The existence of a temporary file at the AOJ means that the record before the Board at the present is incomplete, and thus, it is reasonable to deduce that there are documents in VA's possession which may be pertinent to the Veteran's claim on appeal.  The duty to assist obligates VA to obtain these records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Finally, the most recent VA treatment records, associated with the electronic Veterans Benefits Management System, from Mountain Home VA Medical Center (VAMC), are from November 2014.  Thus, on remand all VA treatment records should be obtained, from the Mountain Home VAMC and any associated outpatient clinics, from November 2014 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from the Mountain Home VAMC, to include any associated outpatient clinics, to include from November 2014, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Associate all documents and evidence contained in any temporary file, to include a December 2013 application for benefits, maintained at the AOJ, with the Veteran's VA claims file.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any heart disability diagnosed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any heart disability diagnosed (to include cardiac arrhythmias, atrial fibrillation, atrioventricular block, atypical chest pain, sick sinus syndrome, patent formen ovale, transient ischemic attack, occlusion, stenosis of carotid artery with cerebral infarction, and CVA) the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service, to include as due to herbicide exposure. 

In rendering the requested opinion, the examiner should specifically consider the Veteran's presumed exposure to herbicide agents such as Agent Orange and reconcile any findings with the December 2012 and March 2104 VA medical letters linking the Veteran's cardiac disabilities to Agent Orange exposure.

The examiner should also specifically address the November 2006 and June 2008 VA treatment records with a diagnosis of transient ischemic attack.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




